         Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 1 of 13



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
WALTER RAUDONIS, as trustee for     )
the WALTER J. RAUDONIS 2016         )
REVOCABLE TRUST, BRAD HONEYCUTT,    )
DAVID HOLLAND and JEREMY DAVIS,     )
individually and on behalf of all )
others similarly situated,          )
                                    )
                     Plaintiffs,    )
                                    )          Civil Action
v.                                  )          No. 20-10107-PBS
                                    )
REALTYSHARES, INC., RS LENDING,     )
INC., NAVJOT ATHWAL, EDWARD         )
FORST, IIRR MANAGEMENT SERVICES,    )
LLC, and JOHN DOES I-VII,           )
                                    )
                     Defendants.    )
______________________________      )

                            MEMORANDUM AND ORDER

                              December 16, 2020

Saris, D.J.

                                INTRODUCTION

        Plaintiffs filed this class action against defendants

RealtyShares, Inc. (RealtyShares); RS Lending, Inc. (RS

Lending); IIRR Management Services, LCC (IIRR); Najvot Athwal;

and Edward Forst 1.      They assert violations by all defendants of

the Securities Exchange Act of 1934, 15 U.S.C. § 78a et seq.;

California’s Blue Sky Law, Cal. Corp. Code § 25401 et seq.; and

the common law.      They allege that the individuals were directors


1
    Plaintiffs also named John Does I-VII.


                                       1
      Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 2 of 13



and officers of RealtyShares and RS lending and are liable as

control persons under Section 20(a) of the Exchange Act and

state law.

     RealtyShares filed a petition for bankruptcy under Chapter

7 of the United States Bankruptcy code, triggering an automatic

stay of proceedings against the company.        RealtyShares’s

codefendants filed motions to suspend deadlines and extend the

stay to all non-debtor defendants.       For the reasons set forth

below, the Court ALLOWS the defendants’ motions to suspend

deadlines and stay proceedings.

                          FACTUAL BACKGROUND

     RealtyShares owns an online investment platform for real-

estate crowdfunding services.      The members of the plaintiffs’

putative class used the RealtyShares platform to purchase debt

securities for private real estate investments allegedly worth

millions of dollars.    The plaintiffs claim that RealtyShares and

its subsidiary, RS Lending, made false representations about the

investments.   For instance, they assert that the defendants

falsely represented that they had conducted due diligence on a

loan sponsor and borrower, Franchise Growth, LLC.         They further

allege that the defendants falsely conveyed that certain loans

would be structured so that proceeds would be disbursed over

time, when in fact the loans were disbursed upfront.




                                    2
        Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 3 of 13



       On August 5, 2020, IIRR, the successor to RealtyShares,

filed notice with this Court stating that RealtyShares had filed

a voluntary petition for bankruptcy relief in the Northern

District of California.       The notice further explained that the

bankruptcy petition by RealtyShares operates as a stay on

proceedings pursuant to 11 U.S.C. § 362(a)(1).           IIRR further

asserted that, as a result of the stay imposed pursuant to 11

U.S.C. § 362, the continuation of the present case is stayed to

all parties.

       IIRR then filed a motion to suspend deadlines, arguing that

the automatic stay should apply to all parties.           Defendants RS

Lending, Athwal, and Forst filed a separate motion to stay

proceedings.     They requested that this Court find that the case

was automatically stayed in light of the bankruptcy proceedings,

or, in the alternative, that this Court use its discretion to

stay the case to avoid duplicative proceedings.

          MOTIONS TO STAY PROCEEDINGS AND SUSPEND DEADLINES

  I.     Legal Standards

       11 U.S.C. § 326(a)(1) provides that the filing of a

petition under Sections 301, 302, or 303 of the United States

Bankruptcy Code operates as a stay of

       the commencement or continuation, including the
       issuance or employment of process, of a judicial,
       administrative, or other action or proceeding against
       the debtor that was or could have been commenced
       before the commencement of the case under this title,


                                      3
      Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 4 of 13



     or to recover a claim against the debtor that arose
     before the commencement of the case under this title.

Such stays also prohibit “any act to obtain possession of

property of the estate or of property from the estate or to

exercise control over property of the estate.”         Id. § 362(a)(3).

     Courts recognize that a stay can apply to non-debtors “when

a claim against the non-debtor will have an immediate adverse

economic consequence for the debtor’s estate.”         Queenie, Ltd. v.

Nygard Int’l, 321 F.3d 282, 287 (2d Cir. 2003). “[E]xtensions of

the stay to protect non-debtor parties are the exception, not

the rule,” however, “and [they] are generally not favored.

Thus, the movant must show by ‘clear and convincing evidence’

that extension of the stay is warranted,” and the extension of

an automatic stay to non-debtors is considered “extraordinary

relief.”   FPSDA II v. Larin (In re FPSDA I, LLC), Ch. 11 Case

No. 10-75439, Adv. No. 12-08032, 2012 WL 6681794, at *8 (Bankr.

E.D.N.Y. Dec. 21, 2012), as corrected (Dec. 26, 2012) (emphasis

in original).

     This Court also has the authority to stay proceedings on

equitable grounds to ensure judicial economy.        See Landis v. N.

Am. Co., 299 U.S. 248, 254-255 (1936).       This power is

discretionary. Yiming Wang v. Xinyi Liu, 584 B.R. 427, 434 (D.

Mass. 2018).    A stay based on the court’s discretion may be

appropriate when “the allegations against co-defendants are



                                    4
        Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 5 of 13



derivative of claims against the [co-defendant] company [in

bankruptcy proceedings].”       Id.

  II.     Analysis

     A.     IIRR

     The parties agree that, because IIRR is a successor to

RealtyShares, the plaintiffs cannot proceed against IIRR without

also proceeding against RealtyShares.         Accordingly, the Court

grants IIRR’s motion seeking to stay proceedings against IIRR.

     B.     RS Lending and the Individual Defendants
            1.     Whether the Proceedings Must Be Stayed under 11
                   U.S.C. § 326(a)
     As the defendants concede, “[g]enerally, the automatic stay

is limited to debtors and does not encompass non-bankrupt co-

defendants.”     Mercier v. GMAC Mortg. LLC, No. 3:11-CV-1379

(CSH), 2012 WL 1856443, at *1 (D. Conn. May 21, 2012) (citations

omitted); see also Bankart v. Ho, 60 F. Supp. 3d 242, 246 (D.

Mass. 2014).     “A non-debtor can claim the protection of a

debtor’s stay only in ‘unusual circumstances.’”           Gray v. Hirsch,

230 B.R. 239, 242 (S.D.N.Y. 1999) (quoting A.H. Robins Co. v.

Piccinin, 788 F.2d 994 (4th Cir.1986)). “Such circumstances

arise when: (i) the non-debtor and debtor enjoy such an identity

of interests that the suit of the non-debtor is essentially a

suit against the debtor; or (ii) the third-party action will

have an adverse impact on the debtor’s ability to accomplish



                                      5
      Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 6 of 13



reorganization.” In re Slabicki, 466 B.R. 572, 580 (B.A.P. 1st

Cir. 2012) (internal quotation marks and citations omitted); see

also A.H. Robins Co., 788 F. 2d at 999 (holding that extensions

of a stay to a non-debtor arise when there is “such identity

between the debtor and [non-debtor] that the debtor may be said

to be the real party defendant and that a judgment against the

[non-debtor] will in effect be a judgment . . . against the

debtor.”).    In these rare cases, the protections of the

bankruptcy code are extended to non-debtors.        The Fourth Circuit

said that one such circumstance was where a non-debtor is

“entitled to absolute indemnity by the debtor.”         A.H. Robins

Co., 788 F.2d at 999.

     The defendants argue that RealtyShares, and not RS Lending,

Athwal, or Forst, is the real party in interest to this suit,

and that the others share an identity of interest.

     In support of this contention, the defendants cite

Villafañe-Colon v. B Open Enters., Inc., 932 F. Supp. 2d 274

(D.P.R. 2013).    There, the court issued an injunction extending

an automatic stay where the plaintiff conceded that “the non-

debtor defendants have almost a complete identity of interests

with [the debtor defendant] and proceedings against them have

the potential to impact [the debtor defendant’s] bankruptcy.”

Id. at 280.    Because all of the defendants were commonly owned

and managed, with “interrelated, intertwined and intermingled”


                                    6
      Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 7 of 13



business operations, the court determined that “unusual

circumstances . . . justifying a stay against the non-debtor

defendants” were present.     Id. at 281.

     In the present case, similarly, the defendants point out

that RS Lending was merely a “wholly owned subsidiary” with the

sole purpose of issuing notes and processing payments through

the online platform owned and operated by RealtyShares.          But cf.

In re Panther Mountain Land Dev., LLC, 686 F.3d 916, 923–24 (8th

Cir. 2012) (explaining that an “automatic stay does not, in

general, apply to actions against parties who enjoy factual or

legal relationships with a debtor, such as a debtor’s wholly

owned subsidiaries,” but “recogniz[ing] the possibility of

expanding the automatic stay when presented with unusual, rare,

or limited circumstances” (internal quotation marks omitted)

(emphasis in original)).     They argue that the plaintiffs do not

take issue with the notes issued by RS Lending or any action by

RS Lending in isolation.     And they contend that the plaintiffs

do not identify any independent cause of action against RS

Lending that does not also involve RealtyShares.         Finally, they

note that the plaintiffs seek to hold RS Lending, as well as the

individual defendants, jointly and severally liable with

RealtyShares.

     The plaintiffs, in response, argue that their complaint

alleges direct misrepresentations by RS Lending and the


                                    7
      Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 8 of 13



individual defendants, and not just RealtyShares.         For instance,

they allege that RS Lending made direct representations in the

Private Placement Memoranda that it issued to the plaintiffs.

But, in their complaint, the plaintiffs indicate that both

RealtyShares and RS Lending provided them with the Placement

Memoranda.   Because the plaintiffs make no allegations with

regard to RS Lending that are separate and apart from their

allegations against RealtyShares, the alleged liability of these

two entities appears to be intertwined.       See Villafañe-Colon,

932 F. Supp. 2d at 281.

     The defendants make similar arguments with regard to Athwal

and Forst, whom they assert “were made parties to these

proceedings solely by virtue of leadership positions they once

held at RealtyShares.”     Dkt. 53 at 15–16.     Likewise, they allege

that the only misrepresentations that the individual defendants

might have made were those that appeared in RealtyShares

documents that they signed as executives.

     The plaintiffs contend that Athwal and Forst are liable for

their own affirmative actions they took in their capacity at

RealtyShares to perpetuate the fraud and as control persons.

True enough, in some circumstances some courts have allowed

claims against individual officers to proceed in spite of an

automatic stay so long as liability is not visited on the

debtor.   See, e.g., In re Thornburg Mortg., Inc. Sec. Litig.,


                                    8
      Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 9 of 13



824 F. Supp. 2d 1214, 1280 (D.N.M. 2011) (involving claims of

control-person liability under Section 20(a) of the Exchange

Act); In re Green Scene, Inc., No. 10-B-72521, 2010 WL 2465399,

at *1 (Bankr. N.D. Ill. June 16, 2010) (involving claims of a

“responsible officer penalty” for liability on tax obligations).

The plaintiffs in the present case, in contrast, make no

separate allegations of fraud against Athwal and Forst in their

complaint.   In fact, the plaintiffs’ Amended Complaint does not

make specific claims against the individual defendants apart

from those tied to the debtor-defendant, RealtyShares, or their

roles as directors within it.

     This outcome is bolstered by the fact that RealtyShares has

agreed to indemnify Athwal and Forst.       Courts routinely

recognize “a suit against a third-party who is entitled to

absolute indemnity by the debtor on account of any judgment that

might result against them in the case” to be an “unusual

circumstance” that would mean that a “judgment against the

third-party defendant will in effect be a judgment or finding

against the debtor.”    See A.H. Robins Co., 788 F.2d at 999.

     Relying on a different line of cases, the plaintiffs argue

that other courts have declined to find automatic stays extended

to non-bankrupt officers and directors in cases involving

Chapter 7 bankruptcies, such as this one. Several courts have

granted stays against non-debtors in the case of Chapter 11


                                    9
     Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 10 of 13



bankruptcies because allowing litigation against non-debtors to

proceed could adversely impact the debtor’s reorganization

efforts.   See Gray, 230 B.R. at 243 (“The broader rule here is

that a debtor’s stay may extend to a non-debtor only when

necessary to protect the debtor’s reorganization.”).         And

indeed, some courts are reticent to extend automatic stays in

Chapter 7 cases, where there is no reorganization effort.          See

In re First Cent. Fin. Corp., 238 B.R. 9, 20 (Bankr. E.D.N.Y.

1999) (declining to find an automatic stay extension where

“there is no reorganization effort which would require the

participation of the Officers and Directors”).        But at least one

court within this circuit has enjoined proceedings against non-

debtors where the case involved Chapter 7 bankruptcy and the

non-debtor corporations and the debtor corporation shared an

identity of interest.    See Villafañe-Colon, 932 F. Supp. 2d at

281–82.    I agree with defendants that whether the non-debtor and

debtor share an identity of interests is a question separate and

apart from that of whether “the third-party action will have an

adverse impact on the debtor’s ability to accomplish

reorganization.”   See In re Slabicki, 466 B.R. at 580.        Under

either circumstance, a stay can be extended to non-debtors.

     In short, the pleadings in this case make it difficult to

disentangle the liability of RealtyShares, RS Lending, and the

individual defendants.    Because the operations and alleged


                                   10
     Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 11 of 13



malfeasance of the defendants were “interrelated, intertwined

and intermingled,” see Villafañe-Colon, 932 F. Supp. 2d at 281,

extension of the stay in this case appears to be appropriate.

     Relatedly, the defendants argue that the automatic stay

must be extended because a judgment against RS Lending and the

individual defendants would interfere with RealtyShares’s

property interests.    In support, they cite 11 U.S.C.

§ 362(a)(3), which requires a stay of “any act to obtain

possession of property of the estate or of property from the

estate or to exercise control over property of the estate.”

Because RealtyShares shares an insurance policy with RS Lending,

Athwal, and Forst, the defendants argue that RealtyShares’s

bankruptcy estate will be adversely affected if the stay is not

extended.

     Plaintiffs quarrel with the argument that the common

ownership of an insurance policy justifies extending the stay.

What matters, they say, is who owns the proceeds of the policy.

Regardless, here the defendants have offered evidence to support

their argument that the company’s policy covers the company and

the individuals.   They argue that judgment against the non-

debtors will trigger a right to the insurance proceeds (which

are already fast dwindling as a result of this litigation).

Because courts generally recognize insurance policy as

“property” under 11 U.S.C. § 541(a)(1)--and thus find such


                                   11
     Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 12 of 13



policies subject to an automatic stay pursuant to 11 U.S.C.

§ 362(a)(3)--the defendants’ shared insurance contract arguably

sweeps RS Lending and the individual defendants into the reach

of the automatic stay.    See In re Davis, 730 F.2d 176, 184 (5th

Cir. 1984) (per curiam) (concluding that an insurance policy may

be property of the estate).

          2.    Whether the Court Should Stay Proceedings to Avoid
                Wasting Judicial Resources
     The defendants also argue that, even if the Court were not

required to stay the case under 11 U.S.C. 362(a), it should use

its discretion to stay the case to avoid duplicative proceedings

and the waste of judicial resources.      Although imposing the stay

might pose some hardship on the plaintiffs, because the

plaintiffs’ allegations tie directly to RealtyShares, this case

will limp along without RealtyShares’s participation.         Indeed,

although RS Lending sold notes to the plaintiffs, it did so

through the RealtyShares platform, which is where the alleged

misrepresentations appeared.     And, as discussed above, Athwal

and Forst appear to be mostly liable as “control persons” of

RealtyShares.   Dkt. 53 at 18 (citing Dkt. 11 ¶ 7).        Many

documents that might be collected through discovery therefore

likely exist in RealtyShares’s custody and control.         Inevitably,

RealtyShares will be dragged into the litigation, or the case

will be forced to proceed piecemeal.      For this reason, the



                                   12
     Case 1:20-cv-10107-PBS Document 67 Filed 12/16/20 Page 13 of 13



principle of judicial economy counsels extending the stay to all

parties to this case and suspending all deadlines.

                                III. ORDER


     For all of the reasons set forth above, the Court ALLOWS

the defendants’ motions to suspend deadlines and stay

proceedings (Dkt No. 49 and No. 52) pending the bankruptcy

proceedings.

                                 ORDER



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge




                                   13
